                      Case
                      Case 2:19-cv-01822-SI
                           2:19-cv-01822-SI                Document
                                                           Document 34
                                                                    33          Filed
                                                                                Filed 05/11/20
                                                                                      05/01/20      Page
                                                                                                    Page 1
                                                                                                         1 of
                                                                                                           of 3
                                                                                                              2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    District of Oregon
                                                    __________    District of __________

    STOP B2H COALITION, GREATER HELLS                                )
 CANYON COUNCIL, CAROL "FUJI" KREIDER, JIM                           )
        KREIDER, & GAIL CARBIENER                                    )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                 v.                                          Civil Action No. 2:19-cv-1822-SI
                                                                     )
       BUREAU OF LAND MANAGEMENT, U.S.                               )
 DEPARMENT OF THE INTERIOR, JOSE LINARES,                            )
 in his official capacity as BLM Acting State Director,              )
   U.S. FOREST SERV., & TOM MONTOYA, in his                          )
    official capacity asDefendant(s)
                         Forest Supervisor, W-W NF                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S Department of the
                                           Interior
                                           1849 C Street NW
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David H. Becker
                                           Law Office of David H. Becker, LLC
                                           4110 SE Hawthorne Blvd. # 168
                                           Portland, OR 97214



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date: 05/01/2020                                                                By: s/J. Harper, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                        Case
                        Case 2:19-cv-01822-SI
                             2:19-cv-01822-SI               Document
                                                            Document 34
                                                                     33        Filed
                                                                               Filed 05/11/20
                                                                                     05/01/20           Page
                                                                                                        Page 2
                                                                                                             2 of
                                                                                                               of 3
                                                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-1822-SI

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    U.S. Department of the Interior
 was received by me on (date)            May 4, 2020                   .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify): I served the Summons and First Amended Complaint by mail on May 4, 2020 to the
           X
                                  address on the Summons and to the Civil-Process Clerk at the U.S. Attorney's Office
                                                                                                                      .
                                  for the District of Oregon and the U.S. Attorney General, in compliance with FRCP
                                  4(i)(1)-(2). Service is complete upon mailing. FRCP 5(b)(2)(C).
           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:       May 11, 2020                                             s/David H. Becker
                                                                                            Server’s signature

                                                                      David H. Becker, attorney
                                                                                        Printed name and title

                                                                      4110 SE Hawthorne Blvd. # 168
                                                                      Portland, OR 97214
                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                          Case 2:19-cv-01822-SI                                            Document 34   Filed 05/11/20       Page 3 of 3




                                                           ™
               U.S. Postal Service
  l'­
               CERTIFIED MAIL® RECEIPT
  ru           Domestic Mail Only
  ru
  rn
                                               ;}.'-: :::: ��:.-C..��       �;;:::,,���..!:!!�
                                                                                                            _J
                                                                                                                         ================-===-=--=--=--------------
  □
  r-'l
                                       ee�$7.3
                                    1 F::::
                                 aioi:
                   Hii·
  JI rr-c;;;:ertifi,e<1;;:;:;.;Mr.;;
                                                   55                                                                                      CRESTON
           $                                                                                                                          5010 SE FOSTER RD
                                                                                                                                   PORTLAND, OR 97205-3039
  r-'l     Extra   rvices & Fees (check bole,         ee



  □□
            O  Rotum Receipt (hardcopy)
  rtJ
            0 Rotum Receipt (electronic)           $ __i1,.p..a..!.,!.!.,!..---4:I.)                                                     405770-0005
                                                                                                                                         (800)275-8777
   □
            0 Certified Mall Restl1cted Dellvely   $ _1 �....Y4,I....-� I
               □ Adult Signature Required                                                                                             05/04/2020 04:1 8 PM
                                                     S--lJ.i+:-Ui-1-- .�
               □ Adult Signature Restl1cted DellvefY $                                                                   ==============-=          ---=--------------
                                                                                                                                          -----=-- --------------
                                                                                                                                                    ---
                                                                                                                                       ----------------
                                                                                                                         -==-=--=-==------
                                                                                                                         ------------ -------- --------------Price
                                                                                                                         Product                Qty     Unit
                                                                                                                                                       Price
                                                                                                                         ------------------------------------------
                                                                                               .....-,,4
     � F.;;;;;�--:------:--�--�:..-:..--::-7...,
                                                                                       ...:i
     □
                                                                                                       �----,


     I'-



                                                                                                                                                                                '.




                                                                                                                                                         pe
                                                                                                                          First Class MailLarge Envelo               $1.80

                                                                                                                                <Domestic)
                                                                                                                                <WASHINGTON, DC 20530)
                                                                                                                                <Weight:O Lb 4.30 Oz) )
                                                                                                                                <Estimated Delivery Date
                                                                                                                                <Friday 05/08/2020)                   $3.55
                                                                                                                           Certified
                                                                                                                                 (USPS Certified Mail#)
                                                                                                                                 (70181830000210513241)                $1.80
                                                                                                                           First-Class Ma11®        1     $1.80
                                                                                                                           Large Envelope
                                                                                                                                 (Domestic)
                                                                                                                                 <WASHINGTON, DC 20240)
                                                                                                                                  <Weight:O Lb 4.30 Oz)
                                                                                                                                  (Estimated Delivery Date)
                                                                                                                                  <Friday 05/08/2020)                  $3.55
                                                                                                                            Cert1fied
                                                                                                                                  <USPS Certified Mail#)
                                                                                                                                   (70181830000210513234)               $1.80
                                                                                                                            First-Class Mail®        1     $1.80
                                                                                                                            Large Envelope
                                                                                                                                   (Domestic)
                                                                                                                                   <PORTLAND, OR 97204)
                                                                                                                                   (Weight:O Lb 4.50 Oz)
                                                                                                                                   <Estimated Delivery Date)
                                                                                                                                    <Thursday 05/07/2020)
  r-'l                                                                                                                                                                  $3.55
                                      �::!.J�..,...!���-J
                               .::!f!_                                                                                       Certified
·-� ������ ..$0..�                       lLJ                                                                                        (USPS Certified Mail #)
  r-'l 18rtraServiCA!��=.::::-:=                                                                                                    (70181830000210513227)
                                                                                                                            --------------------------------     -----------
□□
ru

 □
 □ �ia;;;;-=-====-=::::::!....:.::=::::\:::�=J
